Citation Nr: 0017811	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-03 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left second toe.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In his VA Form 9, received in March 1999, the veteran appears 
to have raised the issue of entitlement to service connection 
for left foot nerve damage.  The RO has not addressed this 
issue in the first instance.  Therefore this issue is 
referred to the RO for appropriate action and initial 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for right 
knee and low back conditions are not plausible.

3.  Residuals of the veteran's fractured left second 
metatarsal include subjective complaints of pain and 
occasional swelling, as well as a burning sensation that was 
progressive since service, with no objective evidence of such 
symptoms or any functional impairment; his residuals are not 
shown to be moderate in severity.

4.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The claims for service connection for right knee and low 
back conditions are not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  The criteria for a 10 percent initial rating for left 
foot disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5284 
(1999).

3.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 
20.901, 20.902 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records indicate that he 
fractured the distal third of his left second toe in March 
1954.  He underwent treatment from April to June 1954.  At 
the time of his January 1956 discharge examination, his left 
foot was evaluated as normal.

July 1986 private treatment records show that the veteran 
complained of left leg pain at and below the knee going down 
to the foot with some left buttock pain.  He gave a history 
of a twisting back injury just two weeks prior to the 
examination.  The veteran was assessed with herniated disc at 
several levels in his lumbosacral spine and was to be 
scheduled for a computed tomography (CT) scan. 

A July 1986 CT scan of the veteran's lumbar spine, conducted 
at Good Samaritan Hospital, showed evidence of a calcified 
lateral disc herniation versus osteophytic lipping of the 
left neural foramina at L5-S1, as well as moderate 
circumferential disc bulging with questionable left 
posterolateral disc herniation at L4-5.  Private treatment 
records indicate that he was to be scheduled for a follow-up 
myelogram; however, the veteran has indicated that he 
subsequently refused the myelogram.

A February 1998 VA orthopedic examination report shows that 
the veteran gave a history of having fractured his left foot 
during basic training.  After his discharge from service, he 
had no further treatment of his fractured toe.  He did have 
treatment for calluses on his foot while a student.  He 
subsequently noted pain and occasional swelling as well as a 
burning sensation in his left foot which progressively became 
worse.  He avoided prolonged walking and could no longer play 
golf.  He had no problems with his right foot and denied 
using crutches, braces or corrective shoes for his foot.  He 
took no medications for any residuals of his left fractured 
toe.  He further complained of "off and on" occasional 
right knee pain of three to four years' duration.  He denied 
any right knee problems in service and had not had any 
treatment for his right knee subsequent to service.  He also 
gave a fifteen year history of low back pain.  He had been 
told he had a herniated disc and sought chiropractic 
manipulation for treatment.  He stated that he had been 
unable to play golf because of his right knee and back pain.  

The February 1998 VA examiner noted that the veteran's claims 
folder was not available at the time of the examination.  The 
veteran had full range of motion in both feet without 
evidence of painful motion.  His pulses and ankle jerks were 
both equal and there was no evidence of edema, tenderness or 
instability in either ankle.  His gait and posture were 
normal and there were no calluses evident.  The color of his 
skin on both feet and ankles was normal with no evidence of 
hammertoes, high arch, claw foot or flat feet.  The veteran 
was diagnosed with mild degenerative joint disease of the 
metatarsophalangeal left great toe, degenerative joint 
disease of the right knee, and degenerative spondylolysis of 
the lumbosacral spine.  The examiner offered no opinion as to 
the etiology of the veteran's right knee and low back 
disabilities.  

An April 1998 rating decision denied service connection for 
right knee and back conditions and granted service connection 
for residuals of a fractured left second toe at a 
noncompensable rate.  The rating was effective from the date 
following discharge in 1956.


Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may also be granted for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310(a)(1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Secondary service connection claims must also be 
well grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 
538 (1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  
For purposes of determining whether a claim is well grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Arms v. West, 12 Vet. App. 188, 193 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  "The standard of proof affirmed 
in Epps emphasizes that a well-grounded claim need only be 
"plausible" or "capable of substantiation," and that 
'[s]uch a claim need not be conclusive but only possible."  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran contends that both his right knee and low back 
disabilities are secondary to his service-connected left foot 
disability because of "differential weight loading" caused 
by a limp.  Although the current evidence of record shows 
that the veteran does have degenerative joint disease of the 
right knee and degenerative spondylolysis of the lumbosacral 
spine, there is no medical evidence of record that the 
arthritis was present to a compensable degree within one year 
of his discharge from service or a medical opinion that 
either disability was caused or chronically worsened by his 
left foot disability.  As noted previously, while the veteran 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board must find that his claims of 
entitlement to service connection for a right knee condition 
and a back condition are not well grounded. 

If the veteran wishes to complete his application for service 
connection for a right knee condition and a back condition, 
he should submit competent medical evidence showing a current 
diagnosis of a chronic disorder for each claimed condition 
and establishing a relationship between each disorder and 
service or service-connected disability.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80.

The Board observes that the veteran seeks entitlement to an 
advisory medical opinion and challenges the adequacy of the 
VA examination performed.  The Board notes that request for 
an advisory medical opinion did not make reference to any one 
specific claim.

Since the veteran's claims for service connection are not 
well grounded, VA has no duty to assist the veteran in 
developing them.  Epps, 126 F.3d at 1469; Morton, 12 Vet. 
App. at 486.  "Where there is a well-grounded claim", but 
medical evidence accompanying the claim is not adequate for 
rating purposes, a VA examination will be authorized."  38 
C.F.R. § 3.326(a).  The veteran claims that the VA 
examination was inadequate because his claims file was not 
available to the examiner and because of her attitude.  With 
regard to these claims, the veteran must still satisfy the 
requirements of a well-grounded claim before a duty to assist 
is triggered, and there is thus no entitlement to a VA 
examination or independent medical examination with regard to 
these claims.  Since the foregoing claims are implausible, 
and since they present no complex or controversial medical 
question, there is no need for an independent medical 
opinion.  The Board further finds that the veteran has not 
presented adequate reasons for requesting such an opinion 
with respect to the foregoing service-connection claims.  It 
is not adequate for an appellant to make a mere allegation 
that an independent medical opinion is warranted.  See 38 
C.F.R. § 3.328(b).

Increased Rating

The Board finds that the veteran's claim for a compensable 
initial award for his service-connected residuals of a left 
second toe fracture is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the Board finds that he has 
presented a claim that is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed with respect to this issue and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.

The veteran's claim for a higher evaluation for residuals of 
a left toe fracture is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  In regard to this 
claim, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's left toe 
fracture.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's residuals of left second toe fracture are rated 
under Diagnostic Code 5284.  A 10 percent evaluation is 
assigned for moderate residuals of a foot injury under 
Diagnostic Code 5284.  In every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Although the veteran has complained of left foot pain, 
numbness, occasional swelling and a burning sensation, the 
February 1998 VA examination revealed no evidence of any of 
these symptoms or of limited or painful motion.  There was no 
objective evidence of any left foot impairment.  
Consequently, the veteran's residuals of a fractured left 
second toe do not warrant a compensable evaluation.  
38 C.F.R. § 4.7. 

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
a second left toe have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  

Although the veteran has appealed an initial decision for his 
residuals of a fractured left second toe, the current 
disability rating is effective to the date he submitted his 
initial claim in 1956.  The evidence of record does not 
indicate that the current disability level is more or less 
severe than any other period during the veteran's appeal.  As 
there appears to be no basis for considering staged ratings 
in this case, a remand to the RO for that purpose would serve 
no purpose and only delay consideration of the veteran's 
appeal.

The Board notes that the veteran has alleged that the 
February 1998 VA examination was inadequate for rating 
purposes because his claims file was not made available to 
the examiner and because of her attitude.  With regard to his 
left foot disability, the veteran believes that the claim 
should either be remanded for a new VA examination or he 
should be provided an independent medical examination.  

The Board finds that the February 1998 VA examination is 
adequate for rating purposes, as the examiner elicited a full 
history from the veteran regarding his left foot condition.  
The examiner further addressed the veteran's left foot 
complaints.  Further, the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  In this respect there is no indication that 
pertinent left foot treatment records from the time of the 
veteran's discharge until the time of the examination exist 
or are available.  Moreover, as noted previously, no complex 
or controversial medical question has been presented so the 
requested independent medical evaluation is not in order.  38 
C.F.R. § 3.328(b).


ORDER

Service connection for a right knee condition and back 
condition is denied.  

A compensable evaluation for residuals of a fractured left 
second toe is denied.


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

